Case: 19-20262     Document: 00515594739         Page: 1     Date Filed: 10/08/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 8, 2020
                                  No. 19-20262
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   Michael Cardora Roberson,

                                                           Plaintiff—Appellant,

                                       versus

   State of Texas; Medical Staff, at Holliday Unit;
   Inmate FNU Branford,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CV-1524


   Before Dennis, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Michael Cardora Roberson, Texas prisoner # 2167695, filed a 42
   U.S.C. § 1983 suit in which he alleged that prison officials did not provide
   Roberson medical care after another inmate attacked him. Roberson moves



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20262      Document: 00515594739           Page: 2    Date Filed: 10/08/2020




                                     No. 19-20262


   for leave to proceed in forma pauperis (IFP) on the appeal of the denial of his
   motions for appointment of counsel and other rulings by the district court.
   In addition, Roberson moves for: (1) appointment of counsel; (2) transfer of
   his appeal to the Texas Second Court of Appeals; and (3) dismissal of his
   appeal because he failed to exhaust prison administrative remedies.
          We lack jurisdiction to consider the appeal because the denial of a
   motion for appointment of counsel in a § 1983 case is not immediately
   appealable. See Williams v. Catoe, 946 F.3d 278, 279 (5th Cir. 2020) (en
   banc). Moreover, Roberson moved for a voluntary dismissal of his case, and
   the district court granted the motion. Therefore, we also lack jurisdiction
   because there is no longer a live case or controversy as to issues related to his
   other notices of appeal. United States v. Heredia-Holguin, 823 F.3d 337, 340
   (5th Cir. 2016) (en banc).
          Accordingly, the appeal is DISMISSED for lack of jurisdiction.
   Roberson’s remaining motions are DENIED as moot.




                                          2